Name: Regulation (EEC) No 3282/73 of the Commission of 5 December 1973 defining the terms 'coupage' and 'the turning into wine'
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/20 Official Journal of the European Communities 6. 12. 73 REGULATION (EEC) No 3282/73 OF THE COMMISSION of 5 December 1973 defining the terms 'coupage' and 'the turning into wine' or not concentrated, or new wines still in fermenta ­ tion , while it is understood that all subsequent processes until bottling should be regarded as oenolog ­ ical practices ; Whereas the measures provided for are in accordance with the Opinion of the Management Committee for Wines, HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall apply for the purposes of the implementation of Regulation (EEC) Nos 816/70 and 817/70 ; provided that it shall not apply in respect of sparkling or liqueur wines . Article 2 1 . 'Coupage means the mixing together of wines or musts coming from : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 ( ! ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 2592/73 (2), and in particular Articles 26 (6), 27 (5), 28 (5) and 30 (4) thereof ; Whereas, in order to ensure that the terms 'coupage' and 'the turning into wine' are interpreted consist ­ ently in all Community Regulations, it is necessary that those terms be defined ; Whereas the definitions must be drawn having regard to the provisions of Community law already appli ­ cable, to the importance of encouraging the produc ­ tion of good quality products, and to the requirements of those professionally concerned ; Whereas coupage is the mixing of wines of different origins or of different categories ; Whereas, since in the case of wines or musts origi ­ nating in the same wine-growing zone of the Commu ­ nity, or in the same production area in a third country, within the meaning of Commission Regula ­ tion (EEC) No 1 770/72 (3) of 3 August 1972 on detailed rules of application relating to the additional conditions with which imported wines for direct human consumption have to comply, as last amended by Regulation (EEC) No 1 757/73 (4), indication of their geographical origin or wine variety is of great importance as regards their commercial value, it should be provided that, where wines or grape musts from the same zone, but from different geographical areas within that zone, or from different wine varieties or harvest years, are mixed together, and mention is made in the description of the resulting product of the geographical origin , wine variety or harvest year, this is also to be regarded as 'coupage' ; Whereas the turning into wine should be considered to cover the transformation by total or partial alco ­ holic fermentation of fresh grapes, whether or not crushed, grape must, whether or not concentrated, partially fermented grape must, grape juice, whether (a) different States , or (b) different wine-growing zones of the Community or from different production zones of a third country, within the meaning of Annex III to Regu ­ lation (EEC) No 1770/72, or (c) the same wine-growing zone of the Community or of the same production zone of a third country but being of different  geographical origins, or  wine varieties , or  harvest years for as long as mention is or must be made of the geographical origin , wine variety or harvest year in the description of the product in question . (d) wines or musts of different categories . 2 . The following shall be considered to be different categories of wine or must :  red wine, white wine and the musts or wines suitable for yielding one of these categories of wine ;  table wine or quality wine p.s.r., and the musts or wines suitable for yielding one of these categories of wine . ( ¢) OJ No L 99 , 5 . 5 . 1970, p . 1 . ( 2 ) OJ No L 269, 26 . 9 . 1973, p . 1 . ( 3 ) OJ No L 191 , 21 . 8 . 1972, p . 31 . (4) OJ No L 176, 30 . 6 . 1973, p . 77 . 6. 12. 73 Official Journal of the European Communities No L 337/21 Article 3 &lt;For the purposes of this paragraph, rose wine is to be regarded as red wine . 3 . The following processes shall not be regarded as 'coupage' : (a) the addition , for the purpose of increasing natural alcoholic strength, of concentrated grape must ; 'Turning into wine means the transformation into wine by total or partial alcoholic fermentation of fresh grapes, whether or not crushed, grape must, whether or not concentrated, partially fermented grape must, grape juice, whether or not concentrated, or new wines still in fermentation .(b) the sweetening :  of a table wine ; Article 4  of a quality wine p.s.r., where the sweetener comes from the specified region concerned and bears the name of that region ; (c) production of a quality wine p.s.r. in accordance with traditional practices within the meaning of the second subparagraph of Article 5(1 ) (a) of Regulation (EEC) No 817/70 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1973 . For the Commission The President Francois-Xavier ORTOLI